Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Lupescu et. al. (PUB No. US 2019/0178181 A1) in view of Suzuki et. al. (Pub No. US 2018/0023437 A1), which is considered the closest prior art of record, Lupescu in view of Suzuki teaches to perform rich and lean to raise the temperature of the catalyst. 
However Lupescu in view of Suzuki does not teach to “the controller is configured to temporarily perform a rich control for controlling the concentration of the non-combusted fuel included in the exhaust gas flowing into the housing to be a rich fuel at a lambda value of less than 0.9 for a predetermined time when the temperature of the exhaust gas flowing into the housing is less than a predetermined temperature, and further configured to subsequently perform a lean control for controlling the concentration of the non-combusted fuel included in the exhaust gas flowing into the housing to be a lean fuel at a lambda value of greater than 1.02 after the rich control until the temperature of the exhaust gas flowing into the housing reaches the predetermined temperature” and “performing, by the controller, a rich control for controlling the concentration of the non- combusted fuel contained in the exhaust gas flowing into the housing to be a rich fuel at a lambda value of less than 0.9 for a predetermined time directly after starting of the engine; subsequently performing, by the controller, a lean control for controlling the concentration of the non-combusted fuel contained in the exhaust gas flowing into the housing to be a lean fuel  at a lambda value of greater than 1.02 after the rich control; determining, by the controller, whether the temperature of the exhaust gas flowing into the housing is a predetermined temperature or more; and performing, by the controller, a normal control for controlling the concentration of the non-combusted fuel contained in the exhaust gas flowing into the housing so that a lean fuel and a rich fuel are periodically repeated with a regular interval in response to determining that the temperature of the exhaust gas flowing into the housing is equal to or greater than the predetermined temperature” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1 and 9.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        July 12, 2022